NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                              ________

                                 No. 12-1802
                                 _________

                            TYRONE RAEFORD
                                          Appellant
                                  v.

 LINDA WILLIAMS; JOSEPH ONUOHA; ESSEX COUNTY SHERIFF'S OFFICE;
   PROBATION DIVISION, CHILD SUPPORT ENFORCEMENT, CHANCERY
DIVISION, FAMILY PART OF ESSEX COUNTY SUPERIOUS COURT; FRANKLIN
          TOWNSHIP POLICE DEPARTMENT; SGT. PHILLIP RIZZO;
               CRAIG R. NOVIK, Police Chief; JOHN DOES;
                 ESSEX COUNTY; SOMERSET COUNTY;
      ESSEX COUNTY CORRECTIONAL FACILITY; JANE BOZINOVSKI

                                  ________

                On Appeal from the United States District Court
                         for the District of New Jersey
                           (D.C. No. 3-10-cv-01314)
                 District Judge: Honorable Peter G. Sheridan
                                    _______

                  Submitted Under Third Circuit LAR 34.1(a)

                             December 21, 2012

    Before: MCKEE, Chief Judge, SLOVITER, and VANASKIE, Circuit Judges

                           (Filed: January 9, 2013)

                                 __________

                                  OPINION
                                 __________
SLOVITER, Circuit Judge.


      Tyrone Raeford (“Raeford”) appeals from the District Court’s grant of summary

judgment against him on his claim that Jane Bozinovski (“Bozinovski”) violated his

Fourth and Fourteenth Amendment Rights. 1

                                            I.

      In August 2008 a bench warrant was issued for Raeford’s arrest after he failed to

appear at a child support hearing in Essex County, New Jersey. 2 The warrant was

entered into the Essex County Probation Department’s Automated Child Support

Enforcement System (“ACSES”) database. Although the Essex County Sheriff’s

Department (“Sheriff’s Department”) was responsible for executing the warrant, its

computer system did not interface with ACSES; the warrant therefore needed to be

entered into its system manually. The Family Division of the Essex County Court was

responsible for sending the warrant to the Sheriff’s Department.

      On September 10, 2008, Raeford came to the Probation Department to address his

outstanding bench warrant. Jane Bozinovski (“Bozinovski”), who was working at the

Probation Department desk, first sent Raeford to be processed by the Sheriff’s

1
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3) and (4). We
have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of the District
Court's grant of summary judgment, and we apply the same standard applicable in the
District Court. See Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 362 (3d Cir. 2008).
Summary judgment is warranted “if the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56.
2
  Because this is a motion for summary judgment, we view the facts in this case in the
light most favorable to Raeford, the non-moving party. See Doe, 527 F.3d at 362.
                                            2
Department. After returning, Raeford informed Bozinovski that the Sheriff’s

Department could not find a warrant on file for him, even though he had asked them to

check twice. Bozinovski next brought Raeford before a judge, who vacated his warrant.

She then entered the order vacating the warrant into ACSES and a warrant database used

by the Family Division. The computer system generated three forms; Bozinovski printed

the two forms that reinstated Raeford’s drivers license, but did not print the “Notice to

Vacate /Amend Bench Warrant” that could have been provided to the Sheriff’s

Department. App. at 76.

       Although Raeford’s warrant had been vacated in ACSES, it had not been vacated

in the Sheriff’s Department computer system. When New Jersey police stopped Raeford

for a traffic violation on Friday, December 19, 2008, they arrested him on the already

vacated bench warrant. Because it was a Friday, Raeford spent the weekend in jail. On

Monday, Raeford was transferred to Essex County Jail. On Tuesday, Bozinovski, who

happened to be working at the Probation Department, reviewed the list of people in

custody who were to be brought to court and discovered that Raeford was in custody

even though his warrant had been vacated. She informed her supervisor, who told her to

fill out paperwork so that Raeford could be released. Raeford was released at 11:30 pm

on December 23, approximately twelve hours after Bozinovski realized that he was being

improperly held in custody.

       Raeford filed a complaint under 42 U.S.C. § 1983, alleging that Bozinovski and

others had violated his Fourth and Fourteenth Amendment rights. After Raeford’s claims

against the other defendants were either settled or dismissed, Bozinovski filed a motion

                                             3
for summary judgment based on qualified immunity. The District Court granted

Bozinovski’s motion, and Raeford appealed.

                                              II.

       Raeford claims that Bozinovski violated his constitutional rights by failing to

ensure that the Sheriff’s Department knew that his warrant was vacated and by not

releasing him from custody expeditiously. Bozinovski argues that qualified immunity

protects her from both claims. Qualified immunity shields public officials performing

discretionary functions from liability as long as their conduct does not violate a

constitutional right that was clearly established at the time of the violation. See Curley

v.Klem, 298 F.3d 271, 277 (3d Cir. 2002). 3

       Raeford alleges that Bozinovski violated his Fourth Amendment right to be free

from unreasonable seizure by failing to secure his prompt release from custody.

Bozinovksi is entitled to qualified immunity on this count because she took steps to

secure Raeford’s release as soon as she realized he was in custody based on a vacated

warrant. Nothing in the record suggests that she could have done more to expedite

Raeford’s release. Raeford also alleges that Bozinovski violated his Fourth and

Fourteenth Amendment rights by failing to ensure that his warrant was vacated in the

Sheriff’s Department computer system. Bozinovski is entitled to qualified immunity on




3
 Raeford’s argument that Bozinovski was performing a non-discretionary function is
meritless. See Davis v. Scherer, 468 U.S. 183, 196 n.14 (1984) (“A law that fails to
specify the precise action that the official must take in each instance creates only
discretionary authority.”).
                                              4
the Fourth Amendment claim because she did not intend to cause Raeford’s arrest. See

Berg v. Cnty. of Allegheny, 219 F.3d 261, 274 (3d Cir. 2000) (per curiam).

       We have yet to determine whether a Fourteenth Amendment claim is appropriate

when a defendant does not intentionally cause a plaintiff to be seized but is responsible

for the seizure. See Berg, 219 F.3d at 274. We need not decide that issue here, because

Bozinovski’s conduct would not meet the standard for “deliberate indifference” that is

required to demonstrate a violation of the Fourteenth Amendment.      See id. Bozinovski

may have known about the discrepancies between ACSES and the Sheriff’s computer

system, but the Sheriff’s Department was responsible for monitoring the differences

between the two systems, and for checking outstanding warrants in ACSES before

making arrests. Bozinovski’s conduct was, at most, negligent and was therefore

insufficient to establish a violation of the Fourteenth Amendment. See id.

       Because Bozinovski did not violate Raeford’s constitutional rights, she is entitled

to qualified immunity.

                                            III.

       For the foregoing reasons, we will affirm the District Court’s order granting

summary judgment in favor of Bozinovski.




                                             5